Case: 19-60756     Document: 00515920257          Page: 1    Date Filed: 06/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2021
                                   No. 19-60756                        Lyle W. Cayce
                                                                            Clerk

   Motaleb Abdul,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 916 148


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Motaleb Abdul, a native and citizen of Bangladesh, applied for asylum
   on the basis of political persecution under 8 U.S.C. § 1158. The immigration
   judge (the “IJ”) denied his petition and the Board of Immigration Appeals
   (the “BIA”) affirmed. For the reasons below, we DISMISS the petition for
   review in part and DENY it in part.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60756        Document: 00515920257              Page: 2       Date Filed: 06/30/2021




                                          No. 19-60756


                                     I.    Background

           In 2018, Abdul entered the United States without inspection.
   Approximately two months later, the Department of Homeland Security
   commenced removal proceedings against Abdul by issuing a Notice to
   Appear. In response to the Notice, Abdul sought relief from removal by
   applying for asylum. 1 He claimed that he was persecuted for being a member
   of the Liberal Democratic Party (the “LDP”), an opposition political party
   in his home country, by the ruling Awami League party.
           At the merits hearing, Abdul testified that he joined the LDP because,
   out of all the parties that came into his father’s tea shop to discuss their
   activities, he appreciated the LDP’s work the most. As a general member, he
   attended LDP events, publicized the party in public places, and encouraged
   people to join. According to Abdul, the Awami League threatened and
   attacked him—and only him—for being an LDP member because his father’s
   tea shop was popular with political members and he was liked by many people
   in his neighborhood.
           Two such incidents—involving the Awami League’s alleged attempts
   to kill him—served as Abdul’s main reasons for seeking asylum. Both attacks
   occurred while Abdul was walking home alone from his father’s tea shop after
   spending the earlier part of the day doing an activity for the LDP. Abdul
   claimed that his attackers were Awami League members because they
   loitered in an area where many Awami League programs occurred and


           1
             Abdul also applied for withholding of removal under 8 U.S.C. § 1231(b)(3) and
   protection under the Convention Against Torture under 8 C.F.R. § 1208.16(c). The IJ
   denied Abdul’s applications on both grounds, the BIA affirmed, and Abdul does not raise
   any errors of the BIA’s or the IJ’s decisions on these two claims on appeal. Accordingly,
   we do not address them. See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 260
   n.9 (5th Cir. 1995) (noting that “the failure to provide any legal or factual analysis of an
   issue results in waiver of that issue”).




                                                2
Case: 19-60756        Document: 00515920257             Page: 3      Date Filed: 06/30/2021




                                         No. 19-60756


   various Awami League leaders frequented. Abdul further claimed that the
   Awami League president ordered the attacks because Abdul had rejected the
   president’s request to leave LDP and join the Awami League. After the
   attacks, Abdul fled to his extended family’s homes, and ultimately left
   Bangladesh after continuing to receive threats from anonymous people over
   the phone and in person.
           Based on the evidence Abdul presented, 2 the IJ determined that
   Abdul’s political membership could not be found to be the central reason for
   the attacks. Concluding that the evidence failed to establish a nexus between
   Abdul’s political membership and the attacks he experienced, a requirement
   for asylum, the IJ denied Abdul’s application. See Thuri v. Ashcroft, 380 F.3d
   788, 792 (5th Cir. 2004) (per curiam) (noting that nexus is required for
   asylum eligibility).
           Abdul appealed to the BIA, which dismissed his case. It concluded
   that the IJ did not err in determining that there was no nexus between
   Abdul’s political membership and the attacks, as Abdul failed to
   meaningfully explain why he was the only LDP member attacked. Abdul
   timely petitioned for review of the BIA’s nexus determination.

                              II.    Standard of Review

           We review the BIA’s decision, considering the IJ’s underlying
   decision to the extent that it had “some impact on” the BIA’s determination.
   Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We must affirm the BIA’s
   decision “if there is no error of law and if reasonable, substantial, and


           2
              In addition to his testimony, Abdul also submitted affidavits from other LDP
   members and family who all stated that Abdul’s father owned a tea shop where lots of
   political party members met; that Abdul worked for the LDP; that Abdul was attacked (with
   one witnessing the aftermath of the attack); and that Abdul was not safe in Bangladesh due
   to the Awami League.




                                               3
Case: 19-60756         Document: 00515920257                Page: 4       Date Filed: 06/30/2021




                                            No. 19-60756


   probative evidence on the record, considered as a whole, supports the
   decision’s factual findings.” Thuri, 380 F.3d at 791 (internal quotation marks
   and citation omitted). The findings of fact are “conclusive unless any
   reasonable adjudicator would be compelled to conclude to the contrary.” Id.
   (quoting 8 U.S.C. § 1252(b)(4)(B)); see also Garland v. Dai, 141 S. Ct. 1669,
   1678 (2021) (“The only question for judges reviewing the BIA’s factual
   determinations is whether any reasonable adjudicator could have found as the
   agency did.”).

                                     III.    Discussion

           Abdul makes two arguments regarding the BIA’s nexus determination
   over which we have jurisdiction: (1) that the BIA erred by failing to identify
   an alternative motive for his attacks that would prevent him from seeking
   asylum protection; and (2) that there was substantial circumstantial evidence
   establishing a nexus. 3 Neither argument is persuasive.
           First, Abdul erroneously places the burden of proof on the BIA. The
   responsibility to demonstrate the requisite nexus is on Abdul. See Thuri, 380
   F.3d at 792 (requiring the alien to prove nexus). Thus, the BIA was not
   required to identify an alternative motive for Abdul’s attack, and it did not
   err in concluding that there was insufficient evidence to establish that the
   attacks were centrally motivated by Abdul’s political membership in the
   LDP.
           Second, record evidence supports the BIA’s decision. Although
   Abdul provided circumstantial evidence that could support a conclusion that



           3
             Abdul also argues that the BIA engaged in impermissible factfinding, but we lack
   jurisdiction to address that issue, as Abdul failed to first raise it to the BIA in a motion for
   reconsideration. See Omari v. Holder, 562 F.3d 314, 319–20 (5th Cir. 2009). We
   accordingly dismiss that part of Abdul’s petition.




                                                  4
Case: 19-60756      Document: 00515920257          Page: 5   Date Filed: 06/30/2021




                                    No. 19-60756


   his membership in LDP motivated the attacks, the evidence could also
   support the BIA’s affirmation of the IJ’s findings: as the BIA determined, the
   entire record lacked a meaningful explanation as to why Abdul was the only
   LDP member targeted. Where, as here, “there are two permissible views of
   the evidence, the factfinder’s choice between them cannot be clearly
   erroneous.” Alvarado de Rodriguez v. Holder, 585 F.3d 227, 234–35 (5th Cir.
   2009) (internal quotation marks and citation omitted); see also Dai, 141 S. Ct.
   at 1678 (recognizing that the BIA’s factual findings are to be upheld if they
   qualify as “one of potentially many reasonable possibilities”). Abdul has thus
   failed to show that the circumstantial evidence he provided “compelled” a
   contrary conclusion. Thuri, 380 F.3d at 791 (internal quotation marks and
   citation omitted).
          Accordingly, we DISMISS the petition in part and DENY it in part.




                                         5